Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sorinel Cimpoes on 2/8/22.

The application has been amended as follows:
1.	(Currently Amended) A server comprising:
a server chassis having a front window for providing access to an interior receptacle of the server chassis, the server chassis having a docking station within the interior receptacle; and 
a PCIe module coupled to the docking station by a coupling element, the PCIe module having vent holes on a front plate and a top plate, the PCIe module protruding externally from the interior receptacle through the front window in a docked position, the PCIe module movable to a plurality of undocked positions while remaining coupled to the docking station;
wherein the PCIE module protrudes less externally from the front window in any of the plurality of undocked positions than the PCIe module protrudes in the docked position; and
wherein a cooling air is flowing through more of the vent holes, into the interior receptacle, when the PCIe module is in the docked position than when the PCIe module is in any of the plurality of undocked positions.

2.	(Currently Amended) The server of claim 1, wherein the coupling element includes an elastic element configured to restore the PCIe module to the docked position from any one of the plurality of undocked positions.

3.	(Currently Amended) The server 

4.	(Cancelled) 

5.	(Currently Amended) The server of claim 1 [[4]], wherein the [[a]] cooling air is flowing through the server chassis, the cooling air having [[has]] a higher flow rate into the interior receptacle when the PCIe module is in the docked position than when the PCIe module is in any of the plurality of undocked positions. 

6.	(Original) The server of claim 5, wherein the cooling air flow is between 1% and 50% higher when the PCIe module is in the docked position.  

7.	(Currently Amended) The server of claim 1 [[4]], wherein the PCIe module includes a riser board and a riser bracket, the riser board and the riser bracket configured to hold one or more PCIe cards.

8.	(Currently Amended) The server chassis of claim 7, wherein the riser board includes a front portion having at least some of the at least some of the any of the plurality of undocked positions.

9.	(Currently Amended) The server of claim 7, wherein the coupling element comprises: 
a pin; 

wherein a first end of the pin is mounted on a surface of the docking station, and a second end of the pin is inserted into the slot; and
a spring positioned in the slot and configured to provide a restoring force against the pin and the support member, the restoring force providing an opposing force to an undocking force moving the PCIe module from the docked position to any of the plurality of undocked positions.

10.	(Currently Amended) The server of claim 9, wherein the restoring force moves the PCIe module from the undocked position to any of the plurality of undocked positions.

11.	(Original) The server of claim 1, further comprising a motherboard sled positioned in the interior receptacle, a front portion of the motherboard sled comprising a part of the docking station to which the PCIe module is coupled.

12.	(Original) The server of claim 11, further comprising a movable internal cable in the interior receptacle and connecting the PCIe module to the motherboard, the 

13.	(Original) The server of claim 11, further comprising:
an external electrical cable connected to an electrical connector positioned in the front portion of the motherboard, the connector proximate to the front window, and
the external electrical cable configured to connect to a server switch, the PCIe module movable relative to the electrical cable.

14-16.	(Cancelled)


Allowable Subject Matter
Claims 1-3, 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the PCIe module protruding externally from the interior receptacle through the front window in a docked position, the PCIe module movable to a plurality of undocked positions while remaining coupled to the docking station; wherein the PCIE module protrudes less externally from the front window in any of the plurality of undocked positions than the PCIe module protrudes in the docked position; and wherein a cooling air is flowing through more of the vent holes, into the interior receptacle, when the PCIe module is in the docked position than when the PCIe module is in any of the plurality of undocked positions, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Yun (US 20210117364) in view of Fu (US 10905024 B1 ), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841